Green, J.,
filed the following dissenting opinion, in which Paxson, J., concurred.
For more than half a century it has been the imdoubted law of this Commonwealth that the works and structures of railroad and canal companies, which are essential to the exercise of the corporate franchise, are not taxable under the designation of “real estate,” “houses,” “lands,” “ lots of ground.” Thus in Lehigh Coal & Nav. Co. v. Northampton Co., 8 W. & S. 334, decided in 1845, it was held that the bed, berme-bank and tow-path of an incorporated canal are not taxable as land or real estate under the Acts of 15th April 1834 and 29th April 1844, nor are the toll-houses and collectors’ offices belonging to the canal and incident thereto. The express words of the Act of 1834 declared that, “real estate, viz: All houses; lands, lots of ground,” &c., &c., should be subject to taxation. The Act of 1844, § 32, declared that “all real estate, to wit:' houses, lands, lots of ground. . . and all other real estate not exempt by law from taxation,” should be assessed and subject to taxation for all state and county purposes. In considering the application of this language in the case above cited, Kennedy, J., on p. 337 said: “ But if the lock-houses and collectors’ offices attached to the canal belonging to the plaintiffs in error, are to be considered as constituent parts of the canal, or necessarily incident thereto, it will be very difficult, if not impossible, fairly to show that they are embraced within the list of enumerated articles above. If the lock-houses and collectors’ offices be necessarily incident to the canal, of which I think there is no doubt, they cannot well be considered as either lands, houses, or lots of ground, according to the true meaning of the Acts recited, and a fair interpretation thereof.”
The same doctrine was applied in Navigation Co. v. Commissioners, 1 Jones 202, to the case of a toll-house which was also occupied as a residence by the collector. Kogees, J., ori p. 204, in speaking of the house and this use of it, said, “ It is nevertheless a constituent part of the canal, necessarily incident thereto, within the meaning of the decisions already cited.*544On p. 205 he says, “ No person was ever so absurd as to sup-’ pose that a canal passing through several counties was the subject of taxation for county purposes. This was conceded, and as the canal itself was not liable to assessment as a whole, it was thought that a component part came within the same category ; that the incident followed the principal; that part was of the same nature with the whole. Besides, that there was no design to tax canals under the general denomination of lands, houses, and other real estate, also appears from this: that they are not classed as real estate, but are treated by the legislature as a species of personal property. They are not taxed as real estate, but their corporate franchise, the canal itself or the dividends, are taxed, or may be, by the Commonwealth, and moreover, the dividends of the respective shareholders, may, in the shape of income, be again taxed, not only for state but county purposes.”
In Railroad v. Berks Co., 6 Barr 70, the distinction was more definitely taken between such buildings and works as are necessary, and such as are only convenient, to the exercise of the franchise, holding that the former are to be regarded as a part of the franchise or principal structure, while the latter retain their character as real estate in .the proper sense of that term. Water stations, depots, offices,'oil houses, places to hold cars, and such buildings and places as may fairly be deemed necessary and indispensable to the construction of the road, were held to be free from taxation as “real estate,” or “ houses” or “ lands,” for the reasons given in the previous decisions.
In Railroad v. Sabin, 2 Cas. 242, we held that the machine-shops, foundries, freight and passenger houses of a railroad company, were not subject to taxation under the Acts of 1834 and 1844, because they were used to carry on the business of the company, and the expense of their erection was charged to the cost of construction, and represented, in part, the stock which was subjected to taxation. In West Chester Gas Co. v. Chester County, 6 Cas. 232, the doctrine was extended to the necessary works of a gas company. This decision was followed in Coatesville Gas Co. v. County of Chester, 1 Out. 476, as to the lot and buildings erected thereon for the necessary puroses of the company. On page 481, the present chief justice, delivering the opinion of the court, said : “ As we have already shown, this lot constitutes a part of the stock of the corporation which already pays a tax thereon to the commonwealth, and the owners of the stock pay taxes thereon to the county:” After reviewing the leading cases, he says: “ The principle which appeal’s to be recognized, is, that the public works of a corporation, used as such, with their necessary appurtenances, shall be exempt from taxation as land, but be subject to it in *545another form, and that a gas company so far partakes of the nature of a corporation for public purposes as to be subject to the same rule.”
The practical meaning of this proposition is that the indispensable works of a public corporation are a part of its corporate franchise, and therefore taxable as stock, which is personal property, and hence can not be regarded as real estate in any form. This is the express ground upon which the whole doctrine is based in the opinion of this court in the case of Northampton County v. Lehigh Coal & Nav. Co., 25 P. F. S. 461. It was there held that neither the Act of April 8th 1873, repealing all laws exempting real estate from taxation, nor the Constitution of 1874, made any change in the course of judicial decisions upon the construction of the general laws. On p. 464 Sharswood, J., says : “ There is nothing in the provision that all taxes shall be uniform upon the same class of subjects, within the territorial limits of the authority levying the tax, which at all contravenes the general principle settled by the Supreme Court as to what is real estate within the classification of the tax laws, and that land, necessary to the franchise of a railroad corporation, is a part of such franchise, and not real estate subject to local taxation under the existing laws.” In my judgment this is the only true ground upon which the decisions holding the indispensable structures of corporations of a public character to be free from taxation as real estate, can be rested. In point of fact the passenger station of a railroad company is a “ house,” and the ground upon which it is erected is “ land,” no matter what purposes they may be used for. But when they constitute part of a railroad, while they are still in fact a house and land or “ real estate,” they have in legal contemplation entered into, and become a part of the railroad itself, the whole of which is represented by the capital stock. This stock is the legal manifestation of the corporate franchise, which is the right to build, maintain and conduct a railroad. The indispensable structures therefore, have, by the character of their use, absolutely lost their quality of real estate, and are not at all defined or included in any Act of legislation which uses that term or mode of designation, only. In the entire course of the decisions of this court not a solitary case has been found in which this rule has been departed from. With absolute and unbroken uniformity, we have always held that this class of structures is not taxable even under Acts which make all real estate, and all houses, lands, and lots of ground, subjects of taxation. It must certainly be conceded that the generality of this mode of designation permits no distinction as to the use or ownership of the real estate, the houses, the lands or lots of ground, which are declared to be subjects of *546taxation by the supreme taxing power. Not a fragment of utterance can be found in the Acts of 1799, 1834 or 1844, in the least degree indicative of a legislative intent that “ real estate,” “houses,” “ lands,” or “lots of ground,” if they belong to a railroad company and are indispensable to its use are not to be taxed. The reason why they' can not be taxed under those Acts, is because they are personal estate, and therefore not included within the enumeration of taxable subjects. Now this rule which declares such structures to be personal estate is no part of the statutory law of the state. It is the law altogether outside and independently of any statute. It has become the law by the decisions of this court, and will remain Ihe law, after the decision of the present case, as it has always been before. It is not founded upon any idea of a legislative intent to exempt, but upon a totally different and independent idea, to wit, that the property.in question is not in fact — that is, in legal fact— real estate or houses or lands, but personal estate, corporate franchise.
In the present case it is proposed to disregard this law. The subjects of taxation are all of them structures which are indispensable to the exercise of the corporate franchise, and therefore personal property. The legislation which, it is claimed, subjects this personal property to taxation is the third section of the Act of January 4th 1859, P. L. 828, authorizing the city of Pittsburgh to raise additional revenue. It is in the following words:
“Section 3. That all real estate situated in said city owned or possessed by any railroad company, shall be and is, hereby made subject to taxation for city purposes the same as other real estate in said city.”
It will certainly not be claimed that there is the slightest attempt here to change the general law of the state, that the necessary works of railroad companies are personal estate. It can not be claimed that there is any declaration that for the purposes of this Act, the necessary works of railroad companies within the city of Pittsburgh shall bo treated as real estate. There is no provision that such works of those companies shall be taxable. There is no ambiguity in the language of the Act. It means just what it says : that the real estate of railroad companies within the city is to be taxed for city purposes. Whatever real estate such companies possess within the limits designated, is taxable under the act. The terms of the Act are fully satisfied, and apparently there is nothing to be determined by ■construction or interpretation. Yet it is perfectly manifest t hat if the works and structures in question are to be taxed at all, it can only be done by construction. Considered affirmatively, and by force of its plain words, there is not the slightest *547expression in the section of any intent to tax personal estate, or to change the law of the state which declares these works and structures to be personal estate, or to declare that law suspended as to the property of railroad companies in the city of Pittsburgh. How then are these structures to be made taxable under this Act? It was decided by the court below, and is contended on behalf of the city, that unless this Act is held to apply to the works in question it is useless and meaningless, because the real estate of the city is taxable for city purposes by other laws, and under those laws the real estate of the railroad companies is taxable independently of this Act. In order then to give meaning and effect to the Act, it is proposed to extend it to the works and structures in question, in contravention of the existing and undoubted law of the state which holds them to be personal property only, and as such nntaxable as real estate.
I do not regard the argument as of any serious moment, which would by sheer force, confer a meaning by construction, upon the unmeaning or unintelligible words of a statute. If upon the literal and legal reading of the words employed they are incapable of application or enforcement, the Act simply falls. It is incapable of execution, and of this there are many examples in the books. A notable instance of this kind occurred in the case of the Commonwealth v. Bank of Pennsylvania, 3 W. & S. 173, in which this court refused to enforce an Act of Assembly and supplement thereto, relating to the election of assignees of the Bank of Pennsylvania, for the express reason, that the meaning of the Act was so uncertain that it could not he determined to the satisfaction of the court.
It has been repeatedly held that if the plain words of a statute lead to an absurd result that is not a sufficient reason for changing the natural interpretation of the word employed. Thus in Abley v. Dale, 11 C. B. 378, the chief justice, on p. 391, says, “ If the precise words used are plain and unambiguous in our judgment, we are bound to construe them in their ordinary sense, even though it lead in our view of the case to an absurdity or manifest injustice. Words may be modified or varied where their import is doubtful or obscure. But we assume the functions of legislators when we depart from the ordinary meaning of the precise words used, merely because we see, or fancy we see, an absurdity or manifest injustice from an adherence to their literal meaning.” In Woodward v. Watts, 2 Ell. & Black. 452; Crompton, J., said, “Ido not understand the rule of construction to go so far as to authorize us, where the legislature have enacted something which leads toan absurdity, to repeal that enactment and make another for them, if there are no words-to express that intention.” In Green v. *548Wood, 7 Q. B. 178, Lord Denman, O. «I., said^ “ We are bound to give to the words of the legislature all possible meaning which is consistent with the clear language used. But if wo find language used which is incapable of a meaning we cannot supply one. It is true that we have here words which, as they stand, are useless ; a circumstance, perhaps, not altogether unprecedented. But, to give an effectual meaning, we must alter not only, “ or ” into. “ and,” but “ issued ” into “ levied.” It is extremely probable that this would express what the legislature meant. But we can not supply it. Those who used the words thought that they had effected the purpose intended. But we, looking at the words as judges, are no more justified in introducing that meaning than we should be if we added any other provision. We can do no more than give such a meaning as the words authorize.” In the case of Frye v. Chicago, &c. R. R. Co., 73 Ill. 399, it was held that although, where the object' of the legislature is plain, and the words of the Act unequivocal, courts ought to adopt such a construction as will best effectuate the intention of the legislature, yet it is a well settled rule of construction that they must not, even in order to give effect to what they may suppose to be the intention of the legislature, put upon the provision of a statute a construction not supported by the words, even though the consequences should be to defeat the object of the Act.
But there is a still more serious objection to the argument we are considering, and that is, that the assumption upon which it is based is not true in fact. The act upon its plain reading is neither meaningless nor absurd. It means that the real estate of railroad companies in the city of Pittsburgh is taxable for city purposes. That meaning we are compelled to respect and to enforce. If there is prior legislation to that effect we must nevertheless give to this Act the same effect. If such prior legislation should be repealed, this remains, and we can not refuse to enforce it in its literal sense, without repealing it, which of course we can not do. The utmost, therefore, that can be said of the Act in question, is that it is superfluous. It is very certain, however, that mere superfluity of legislation is no objection either to its validity or its effective operation. It is not at all uncommon to discover different legislative enactments in relation to the same subject, but surely it was never considered that the redundancy of legislative action thus ascertained, constituted any reason for denying its actual operation, or for changing its plain meaning.
In the Act under consideration the words “ real estate” are the only words which designate the subject of taxation, and it is the real estate of railroad companies only which is directed to be taxed. These words, when applied to the property of railroad *549companies, have received a fixed definite meaning by the repeated decisions of this court. They do mean and include real estate in its ordinary acceptation, and hence they are clearly applicable to all the real estate of railroad companies. But we have declared that certain structures and works which are necessary to the use of railroads, are not real estate, though bnt for that use they would be. This meaning is the legal meaning, and therfore the actual, real meaning of the legislature -when legislating for the taxation of the property of railroad companies. It is of course competent for that body to say, that the words “ real estate ’’shall not have that meaning in a given case, but in this case they have done nothing of the kind, and .hence their fixed, legal meaning should prevail.
But let us consider the argument by which the contention of the city in the present case is sustained. It is thus stated in the paper book of the very able counsel for the city: “ The legislature of 1859 knew of the decisions in the Permanent Bridge case and in the Lehigh Coal and Navigation Company case. They knew that merely subjecting land or real estate to taxation within the county or city did not thei-eby enable the county or city to tax the real estate occupied by (the) corporation with its necessary works. Therefore, in the Act of 1859, in so mauy words they said that the real estate either owned or possessed by a railroad company, should be therefore (thereafter?) subjected to municipal taxation, the same as other real estate owned by individuals.” This is probably the strongest and most ingenious presentment, in support of the construction contended for by the city, that the subject will admit of. It refers the meaning of the Act to the conscious, or supposed conscious, intelligence of the members of the legislature which passed it. Yet what is the true character of this argument? In very terms it affirms that the legislature know the existing state of the law, knew that if they simply declared that the “ real • estate ” of railroad corporations should be taxed, the “ necessary works” would not become subject to taxation. Yet, notwithstanding this knowledge, they deliberately, consciously and intelligently chose those very words in designating what property should bo taxed. The learned counsel for the city conclude from this premise that the legislature meant that all the real estate of railroad companies, including the indispensable structures, should be taxed. To my mind precisely the opposite inference is the only one that can be drawn. If the legislature knew that the words used had a defined and restricted meaning, which excluded the structures in question from taxation, how is it possible to resist the conclusion that if they used them at all they used them in that sense? To hold the contrary is to hold that the members of the legislature vio*550lated tlieir duty and their official oaths, that they deliberately used words which they knew had a certain fixed, definite and restricted meaning, when they intended that the words should have an entirely different and opposite meaning. We have no right to impute such conduct, or the motive or purpose which would prompt it, to a co-ordinate branch of the government; and if we had the right, we ought not, in the interest of public morals and policy, to exercise it. If this legislature knew that by using only the words “real estate,” in the Act designating the subjects of taxation, the indispensable structures of railroad companies would not become subject to taxation, then if they really intended such structures to be taxed, they should, and necessarily would, have said so in unmistakable language. It was a perfectly simple and easy matter to do so, either by naming the structures, such as passenger stations, freight houses, engine houses, offices, water stations, &c., or by using general language with an express declaration that it was intended to include all the works and structures of the companies, whether used for the purposes of the roads or not. Rot having done so, and having used only words which have received a fixed, definite, legal meaning by the repeated decisions of this court, we are bound to infer they intended to use them in that sense.
It is argued with much earnestness that because the real estate of railroad companies, as distinguished from all other real estate, was made taxable by this Act, therefore we must infer, that the necessary works and structures were intended to be included. When it is considered that the general Acts of 1834 and 1844 made taxable all real estate, and all houses, lands and lots of ground, without any distinction of ownership or use, this argument loses much of its force, because those Acts were quite as applicable to the real estate, houses, lands and lots of railroad companies, as to those of other corporations or individuals. But the argument is definitely met and answered by a decision of this court which lias never been doubted or overruled, in which the ownership of the property subject to taxation was much more limited than in .the present case. In the case of Wayne Co. v. Del. & Hudson Canal Co., 3 Harr. 351, the Act of April 1st 1825, P. L. 141, which authorized the company to improve the navigation of the river Lackawaxen, provided in the fifth section, “ That the property of the said company, whether real or personal, within this state, shall at ail times be liable for its debts, and subject to taxation, in like manner as similar property held by an individua] or corporation, now is or may be.” It was lieid by this court that the reservoirs created by the company for supplying the canal with water, the houses and gardens occupied by the lock-tenders and collectors along the canal and railroad, the engines. *551and machinery for raising cars up the planes, and the engine-houses, the houses and gardens occupied by the engineers attending the engines, ancT the collector’s and engineer’s office in Houesdale were not subject to taxation for state or county purposes. The point was made by counsel for the county, on the argument in this court, that the Act in question expressly made taxable the real and personal estate of this particular corporation in like manner as the same kind of property held by an individual or corporation. But this court, and also the court below, held that the works and buildings above mentioned were not taxable, and adhered to the general doctrine expressed in the cases heretofore cited. It seems to me this case is a complete answer to the entire argument on behalf of the city in the present case, so far as mere authority is concerned, and that consistency requires that we should either overrule it or stand by it and give it application to the present contention. It seems to me also that the case of Northampton Co. v. Lehigh Coal & Nav. Co., above cited, is equally imperative and controlling in the same direction. There the very purpose of the Act in" question (Act of April 8th 1873, § 1, P. L. 61), was to repeal all laws exempting real estate from taxation, and the express words of the Act were: “ That all real estate within this Commonwealth shall be liable to taxation for all such purposes as now is, or hereafter may be, provided by general laws, excepting only therefrom the classes of property specifically exempted from taxation,” by certain Acts relating to places of worship, burial grounds, &c., &e. When a special exception was inserted in this Act which did not include railroad or canal companies, it might well be argued that the intention of the legislature, as well "as the words of the Act, subjected all other real estate within the Commonwealth to taxation, without any regard to its ownership or use. But we then thought differently, and held to the course of all the previous decisions, that the term “ real estate ” did not include the necessary works and structures of a railroad company because they were not real estate but 'a part of the corporate franchise.
I can not help thinking that a due respect to the dignity of this tribunal, to the consistency of our own decisions, to the stability of legal principles, requires that we should adhere to the construction we have always given to the identical words we are now considering, and to hold that the works proposed to be taxed in the present proceedings are not taxable because they are not real estate, and, therefore, do not come within the operation of the Act in question. If they are taxable it will necessarily follow that all of the track, and the land upon which it is laid, within the limits of the city of Pittsburgh, will be subject to taxation, and therefore, to seizure and sale. As such *552a result is entirely at war with all settled principles and doctrines relating to this class of property, I cannot assent to a decision which leads necessarily and directly thereto.
I am equally unable to follow the devious path of a supposed legislative intent, which may or may not exist, according to the higher or lower grade of intelligence or of personal integrity of individual members of a legislative body ; especially as it is quite possible to understand, that many members may have been willing that such a bill should pass, for the very reason that they regarded it as unavailing to change the existing law, and subject indispensable structures of railroad companies to taxation.
The vice of the argument from intention in this particular case is, that the evidence of the supposed intention is not found in the words of the Act but in facts and considerations outside of it. Thus it is argued that the real estate of the city of Pittsburgh is subject to taxation by other law, and therefore an intent must be inferred to tax the necessary structures. The existence of such other legislation is a fact entirely outside of the present Act. We must take cognizance of that legislation, of its terms and its import, before we can proceed' with the argument founded upon its meaning and effect, as affecting the supposed intent in the present legislation. We are not referred, either by the findings of the court below, or by the arguments of counsel on either side, to the legislation which imposes taxation for city purposes upon real estate within the limits of the city of Pittsburgh. Whether it is the general law of the state alone, or whether it is composed in part of local statutes affecting the city, or the county of Allegheny, we are not informed. But it is sufficient to know that it is not contained in the Act we are considering, and must be ascertained by an examination of Acts altogether foreign to, and independent of it. Row as I understand the law uj>on this subject this can not be done; in other words, construing an Act upon the theory of a supposed intention, the evidence of the intention must be found in the language of the Act and not outside of it.
In the case of Schooner Paulina’s cargo v. The United States, 7 Cranch 52, Ch. J. Marshall says: “In construing these laws, it has been truly stated to be the duty of the court to effect the intention of the legislature ; but this intention is to be searched for in the words which the legislature has employed to convey-it.” . . . “But should this court conjecture that some other Act, not expressly forbidden, and which is in itself the mere exercise of that power over property which all men possess, might also be a preliminary step to a violation of the law, and ought therefore to be punished for the purpose of effecting the legislative intention, it would certainly trans*553cend its own duties and powers, and would create a rule instead of applying one already made.”
In the case of Rex v. Stoke Damerel, 7 Barn. & Cress. 563, Bayley, J., says : “I do not know how to get rid of the words of this section of the Act of Parliament, and where the legislature, in a very modern Act of Parliament have used words of a plain and definite import, it is very dangerous to put upon them a construction, the effect of which will be to hold that the legislature did not mean that which they have expressed.”
In Rex v. Poor Law Commissioners, 6 Ad. & Ell. 1, Coleridge, J., says, “ It is in my opinion so important for the court in construing’ modern statutes, to act upon the principle of giving full effect to their language, and of declining to mould that language in order to meet either an alleged convenience, or an alleged equity, upon doubtful evidence of intention, that nothing will induce me to withdraw a case from the operation of a section which is within its words but clear and unambiguous evidence that so to do is to fulfill the general intent of the statute, and also that to adhere to the literal interpretation is to decide inconsistently with other and overruling provisions of the same statute.”
In Everett v. Wells, 2 Scott N. C. 531, Tindall, C. J., says, “It is the duty of all courts to confine themselves to the words of the legislature,' nothing adding thereto, nothing diminishing.”
In Potter’s Dwarris on Statutes, p. 146, one of the rules of interpretation is thus stated: “ 20. In the enactment of statutes the rule of interpretation is, in respect to the intention of the legislature, that where the language is explicit, the courts are bound to seek for the intention in the words of the Act itself, and they are not at liberty to suppose or to hold, that the legislature intended anything different from what their language imports citing Supervisors of Niagara v. The People, 7 Hill 513.
In Priestman v. United States, 4 Dall. 28, Chase, J., said, on p. 30, n. 1, “By the rules which are laid down in England for the construction of statutes, and the latitude which has been indulged in their application, the British judges have assumed a legislative power, and on the pretence of judicial exposition, have in fact made a great portion of the statute law of the kingdom. Of those rules of construction, none can be more dangerous than that, which, distinguishing between the intent and the words of the legislature, declares that a case not within the meaning of a statute according to the opinion of the judges,’shall not be embraced within the operation of the statute, although it is clearly within the words ; or, vice versa, that a case within the meaning, though not within the words, *554shall bo embraced. For my part, however, sitting in an American court, I shall always deem it a duty to conform to the expressions of the legislature, to the letter of the statute when free from ambiguity and doubt, without indulging a speculation, either upon the impolicy or. the hardship of the law.”
In Sedgwick on the Construction of Statutory and Constitutional Law, on page 205, the writer concentrates an exhaustive consideration of the subject thus : “ But in modern societies, where the division of political attributes is so much more nice and rigorous, where the business of legislation has become multifarious and enormous, and especially in this country, where the judiciary is so completely separated from the legislature, it must be untrue in fact that they can have any personal knowledge, sufficient really to instruct them as to the legislative intention ; and if untrue in fact, any general theory or loose idea of this land must be dangerous in practice. I believe that, subject to the rules hereafter declared, and subject to the exceptions of equitable construction, to be discussed in the next chapter, the tendency of all our modern decisions is to the effect, that the intention of the legislature is to bo found in the statute itself, and that there only the judges are to look for the mischiefs meant to be obviated, and the remedy meant to be provided.”
It is not necessary to prolong citations of this class of authorities; they are very numerous.
It cannot be argued that the words “ real estate” in the Act in question have an ordinary meaning which would include the necessary works of railroad corporations, because those words have received a judicial construction which fixes and establishes their meaning, excluding those works, on the ground that they are not real estate. This consideration brings into operation another rule of construction which seems equally decisive of the present contention. In Potter’s Dwarris on Statutes, page 274, it is thus expressed: “Words and phrases, the meaning of which in a statute has been ascertained, are, when used in a subsequent statute, to be understood in the same sense.” In note 4, at the foot of the same page, the rule is more fully expressed and accompanied with authorities, thus: “Where the terms of a statute which has received judicial construction, are used in a later statute, whether passed by the legislature of the same state or country, or by that of another, that construction is to be given to the later statute: Commonwealth v. Hartwell, 3 Gray 450; Ruchmaboye v. Mottichmed, 32 Eng. L. & Eq. 84; Bogardus v. Trinity Church, 4 Sandf. Ch. 633; Rigg v. Wilton, 13 Ill. 15; Adams v. Field, 21 Vt. 256. It is to be presumed in such cases, that the legislature who passed the later statute knew the judicial construction which had been placed *555on the former ones, and such, construction becomes a part of the law.”
Where a statute is enacted substantially the same as a previous one which has received judicial construction, the legislature will be presumed to have known that construction, and to have intended to adopt it: O’Byrnes v. State, 51 Ala. 25; Cota v. Ross, 66 Me. 161.
Applying this principle to the present case, it is apparent that the legislature must be presumed to have used the words “ real estate ” according to their fixed legal meaning. It follows that there is no ambiguity in the words of the Act, and jt must therefore be read in conformity to the rule stated by Mr. Justice Thompson in Bradbury v. Wagenhorst, 4 P. F. S. on p. 182, to wit: “Whatever may have been the legislative thought, no ambiguity exists in wliat they have said, and where the words of a statute are plainly expressive of an intent the interpretation must be in accordance therewith.”
There can be no question that the words employed in this Act are clearly expressive of an intent to tax real estate, for that is the positive language used. There are no words indicating an intent to tax personal estate, and therefore there is no ambiguity to be explained.
When we come to declare what was the intention of the legislature which passed thi& Act, we enter at once upon a sea of conjecture. If we say they must have intended to tax the necessary'works of the companies, we assert for them an intent which they did not assert for themselves. Of course we can only do this upon the theory that they really designed, had the mental purpose, to tax such works. But by what authority can we say this? We know nothing of them as individuals, we can not possibly know anything about their mental purposes. We know nothing of their personal integrity, nothing of their intelligence. Suppose the Act was drawn by a crafty and designing person in the interest of the railroad companies, who used this language because he knew that the words “ real estate” would not include the necessary works of the companies? Or suppose certain members, in sufficient numbers to constitute a majority, voted for it, for the same mason, and in the same interest ? Either or both of these suppositions are entirely in accord with actual experience in the business of legislation, and yet either of them, would, if true, utterly destroy the argument from intention. Who shall say they are not true in this case, or, by what authority shall we so declare ? Or suppose that either the draftsman of the Act, or the members who voted for the bill, or all the members, entertained the belief that the real estate of railroad companies was free from taxation, and sought to make it taxable in the city of Pittsburgh by this Act? In that event *556the words “real estate” would have their proper legal signification, they would include all real property which was merely convenient, and exclude such as was essential to the exercise of the corporate franchise. This was precisely the. case with the general laws of 1799, 1834 and 1844. If the legislature which passed this Act was entirely ignorant of the distinction between works of convenience and works of necessity, then of course it cannot be said that they had any specific intent to tax works of necessity, because they knew nothing about them. Lastly, if they did know of the distinction, and therefore knew the necessity of using apt words in order to tax the indispensable structures, and nevertheless did not use those words, then we are bound to presume that they did not intend to tax the structures. The legal px’esuraption is that they did know the existing state of the law, and that they passed the Act in question with that knowledge. The learned counsel for the city, understanding this perfectly, have rested their case upon this theory. It is the only theory upon which it can be rested, but it is, in my judgment, entirely inadequate to.t the purpose for which it is invoked. Eor it necessarily presupposes the presence of a knowledge which would compel the use of words which do not appear, and the omission or carefully defined use of words which do appear in the Act in question. Hence we cannot by mere inference assert an intent, which the legislature, knowing the necessity of its assertion, failed entirely to express.
There is a curious circumstance in the work of the legislature of 1858, which strongly illustrates the danger of conjecturing an intent upon considerations which are outside of an Act in question. It happens that this same legislature passed an Act which was approved on April 21st 1858, and is found on p. 385 of the Pamphlet Laws of that year. It is a supplement to the Act incorporating the city of Philadelphia, and its purpose is expressed in the preamble, thus:
“ Whereas, the burden of taxation for the support of the government of the said city is'now mainly boi’ne by the owners of real estate therein, and it is just that the ownei'S of personal property should contribute thereto: therefore,
“ Section 1. Be it enacted by the senate and house of representatives, &c., that the offices, depots, car houses and other real property of x’ailroad coi’porations situated in said city, the superstructure of the road and water stations only excepted, are and hereafter shall be subject to taxation by ordinances for city purposes.”
Ho other section of the Act imposes any-taxation upon any property, and all but one relate to other subjects than taxation. It is apparent, therefore, that this legislature, when they really intended to tax the necessary works of railroad companies, *557expressly named the structures, and added general words which included all real estate used for snch purposes, excepting specially, the superstructure of the roads and the water stations. But what is of still more consequence, they expressly declared that this was done for the purpose of taxing personal property, in ease of the owners of real estate.. In other words, they asserted a purpose to tax personal estate only, and as an exercise of that purpose they taxed the necessary structures of railroad companies only. The conclusion is irresistible that this legislature knew that the necessary works of railroad companies were personal estate, and also that in order to make them taxable they must be expressly named. The inference, therefore, seems conclusive that when they passed the Act we are considering, and only named “ real estate” in it, they did not intend to tax the structures.
On this question of intention outside the words of the Act there is another .circumstance of the greatest significance. The Act was approved the éth of January 1859, which was one day before the legislature of that year assembled. It was really passed by the legislature of 1858, on April 15th, and as the legislative record of that session shows, it was reported, considered and passed as a private bill, and without a word of debate. The express purpose of the Act was to enable the city of Pittsburgh to raise additional revenue by taxation. Onerous taxation was imposed by the other sections. Yet it is conceded that in all the time from the passage of the Act, down to the present proceeding, twenty-two years, no attempt was made by the city to tax the necessary works and structures of the railroad companies. Why is this ? Certainly the persons who procured the passage of the Act knew what their own purpose was in obtaining its enactment. It must be assumed the money was needed which would be derived from the enforcement of the Act, and that the city authorities would use all the agencies which the Act afforded. Acting upon this theory they would at once and continuously thereafter have proceeded to assess and tax the structures in question. But they never did, and the only reason that can be assigned for this omission is that it was not supposed that the structures were taxable under the Act. Had the persons who obtained the passage of the Act believed the necessary works were taxable, they would at least have made the attempt to have them taxed, and would have appealed to the courts for that purpose, by proper proceedings. The fact that no sucli attempt was made for more than twenty years after the passage of the Act in question, affords a most persuasive inference that it was not expected, and therefore was not intended by the Act to subject the necessary works of railroad companies within the city *558limits, to taxation for city purposes. Contemporaneous construction and usage are regarded as valuable aids in the interpretation of statutes of doubtful meaning: Sedgwick on Construction of Statutory and Constitutional Law, p. 212, 215 et seq. The force of this consideration is greater in the present than in ordinary cases, because the city is practically asking us to reverse her own construction of the Act in question, continued for many years, when it was constantly her highest pecuniary interest to have asserted the rights which she now claims under the Act.
The legal rule upon this subject is expressed in the maxim contemporánea expositio est fortissimo in lege: Potter’s Dwarris on Stat. 184; Phila. & Erie R. R. Co. v. Catawissa R. R. Co., 8 P. F. S. 61. In Stuart v. Laird, 1 Cranch 299, the court said : “ To this objection, which is of recent date, it is sufficient to observe that practice and acquiescence under it for a period of several years, commencing with the organization of the judicial system, afford an irresistible answer, and have indeed fixed the construction. It is a contemporary interpretation of the most forcible nature. This practical exposition is too strong and obstinate to be shaken or controlled. Of course the question is at rest and ought not now to be disturbed.” In Rogers v. Goodwin, 2 Mass. 475, the court, speaking of a long usage under an old Act, says : “ The legal ground on which this provision is now supported is, that long and continued usage furnishes a contemporaneous construction which must prevail over the mere technical import of the words.”
In Packard v. Richardson, 17 Mass. 143, Ch. J. Parker says, “ A contemporaneous, is generally the best construction of a statute. It gives the sense of a community of the terms made use of by a legislature.”
To give to this Act the effect that is sought, we must either strike out the words “ real estate, ” as useless, and insert in their place the words, “ passenger stations, freight stations, freight houses, offices, engine houses, car houses, machine shops, and all other works and structures:” or if the words ‘Teal estate : are left in, we must add to them, words to the following effect” ‘ including all passenger stations, freight stations, freight houses,” &c., as above, or to this effect: “ and for the purposes of this Act all the necessary works and structures of said companies, used in conducting the business thereof shall be deemed and taken as real estate.” Of course we have no right to take such liberties with any legislation, and the mere statement, in words, of what it is that we are asked to do, in order to affirm the judgment in this case, is, in my opinion a conclusive reason for its reversal.
I am authorized to say that my brother Paxson concurs with me in this opinion.